51 F.3d 282
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rosa Lillian SANTOS, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70788.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 15, 1995.Decided April 3, 1995.

Before:  HUG, FARRIS, and POOLE, Circuit Judges.


1
MEMORANDUM*


2
Petitioner, Rosa Lillian Santos, a Nicaraguan citizen, timely appealed a Board of Immigration Appeals ruling affirming a decision of the immigration judge that found her deportable.  We affirm the denial of Mrs. Santos's application for asylum and withholding of deportation and the grant of voluntary deportation.


3
We understand Mrs. Santos's challenge to the conclusion that her testimony supporting her asylum claim was not credible.  She has given plausible explanations for the acknowledged conflicts in the record.  She failed, however, to sustain the heavy burden that was hers to carry.  Even if we are satisfied that her explanations are accurate, we do not substitute our judgment for that of the BIA.  To reverse, we must find that a reasonable factfinder would have to believe her testimony.  See INS v. Elias-Zacarias, 112 S.Ct. 812, 815 (1992).  The question is one of substantial evidence, not whether two inconsistent conclusions may be drawn from the evidence.  See Consolo v. Federal Maritime Comm'n, 383 U.S. 607, 620 (1966).


4
The proper inquiry was established in Elias-Zacarias, 112 S.Ct. at 817:


5
[T]o obtain judicial reversal of the BIA's determination, [the alien] must show that the evidence he presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.


6
We have carefully reviewed the record.  We conclude that the question is a close one, but we can not say, upon this record, that a contrary result is compelled.


7
We AFFIRM the judgment of the Board of Immigration Appeals and dismiss the petition for review.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3